 
 
I 
111th CONGRESS
2d Session
H. R. 5003 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2010 
Mrs. Capito introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To increase the loan guarantee fee for rural housing loans guaranteed under section 502(h) of the Housing Act of 1949. 
 
 
1.Short titleThis Act may be cited as the Rural Housing Improvement Act of 2010. 
2.Increase in rural housing loan guarantee fee 
(a)IncreaseParagraph (8) of section 502(h) of the Housing Act of 1949 (42 U.S.C. 1472(h)(8)) is amended— 
(1)by striking not more than 1 percent and inserting not less than 3.0 percent and not more than 4.0 percent; and 
(2)by inserting before the period at the end the following: , as determined sufficient by the Secretary to cover the costs (as such term is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of loan guarantees under this subsection.  
(b)RepealSection 739 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (as enacted by section 1(a) of Public Law 106–387; 114 Stat. 1549A–34) is hereby repealed. 
(c)Additional loan guarantee authority for fiscal year 2010In addition to any authority to guarantee loans under section 502(h) of the Housing Act of 1949 (42 U.S.C. 1472(h)) in fiscal year 2010 that is provided in any other Act, the Secretary of Agriculture may guarantee loans pursuant to this subsection in aggregate amounts not to exceed $8,000,000,000 for fiscal year 2010.  
 
